DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant's Amendment and Response filed 05/11/2022 has been entered and made of record. This application contains 17 pending claims. 
Claims 1 and 10 have been amended.
Claims 9 and 18-19 are cancelled.
Claim 20 is newly added.

Allowable Subject Matter
Claims 1-8, 10-17 and 20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding to claim 1 and 10, The prior arts of record, alone or in combination, do not fairly teach or suggest “wherein a time resolution of the light detector is 1 μs or less, and wherein the light emission resulting from avalanche breakdown that first occurs at a highest intensity in the curved portion of a guard ring annularly provided to surround the power semiconductor device” including all limitations as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T LE whose telephone number is (571)270-5818. The examiner can normally be reached M to F, 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SON T LE/Primary Examiner, Art Unit 2863